DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5,  allowed. 
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or in combination or render obvious An image processing apparatus that processes a first image and a second image so as to detect a corresponding pixel in the second image which corresponds to a target pixel in the first image, the first image and the second image being obtained by image capturing, the first image having a first parameter value, the second image having a second parameter value different from the first parameter value, and the first parameter value and the second parameter value being values of optical parameters of one or more image capturing systems used to capture the first image and the second image, the image processing apparatus comprising: 
one or more processors connected to a memory, the one or more processors being configured to: 
set a two-dimensional search area as a partial area in which the corresponding pixel is to be searched in the second image, based on a predetermined range, the predetermined range determined to include an entire range in which each of the first and second parameter values can change due to tolerances of the one or more image capturing systems; and 
detect the corresponding pixel by searching the two-dimensional search area, 
wherein the two-dimensional search area is set by determining which of a plurality of epipolar lines change in the second image as the first parameter value and the second parameter value change in the predetermined range, and setting the two-dimensional search area to include all epipolar lines that change in the second image as the first parameter value and the second parameter value change in the predetermined range, and 
wherein the optical parameter includes a position of an entrance pupil in an optical system in the one or more image capturing systems.
Muramatsu (US 20100066843), Ukil et al. (US 20150078669), Zhai et al. (US 20040189875), and Kita (US 20060067663) are the closest prior art relating to the applicant’s claimed invention.

Muramatsu teaches calculating differences between color ratios R/G and R/B at each pixel in the comparison target area and the corresponding pixel in the template image as the comparison target area extraction position is shifted in sequence, setting the comparison target area, and calculating the difference between image information 

Ukil teaches a search range determined based on epipolar constraints in the second image, wherein the search range is scanned for the same epipolar line corresponding to the object point by comparison of dimensions, colors, textures, and edges of pixels.  However, Ukil does not explicitly teach the predetermined range determined to include an entire range in which the first and second parameters change due to tolerances in the capturing system, detecting the corresponding pixel in the two-dimensional search area, wherein the search area is set by determining the plurality of epipolar lines change in the second image as the first and second parameter values change in the predetermined range, including all epipolar lines that change in values, and wherein the optical parameter includes a position of an entrance pupil in an optical system.



Kita teaches processing unit that obtains an angle and an image point position of the final surface and effective aperture, aperture ratio, entrance pupil, and exit pupil of the zoom lens unit. However, Kita does not explicitly teach wherein the search area is set by determining the plurality of epipolar lines change in the second image as the first and second parameter values change in the predetermined range, including all epipolar lines that change in values.

With respect to claim 13, the prior art of record fails to disclose singly or in combination or render obvious an image capturing apparatus comprising: 
one or more image capturing systems each including an optical system and an image sensor; and 
3one or more processors connected to a memory, the one or more processors being configured to: 
process the first image and the second image, captured by the one or more image capturing systems, so as to detect a corresponding pixel in the second image which corresponds to a target pixel in the first image, the first image having a first parameter value, the second image having a second parameter value different from the first parameter value, and the first parameter value and the second parameter value being values of optical parameters of the one or more image capturing systems used to capture the first image and the second image set a two-dimensional search area as a partial area in which the corresponding pixel is to be searched in the second image, based on a predetermined range, the predetermined range determined to include an entire range in which each of the first and second parameter values can change due to tolerances of the one or more image capturing systems; and 
detect the corresponding pixel by searching the two-dimensional search area, 
wherein the two-dimensional search area is set by determining which of a plurality of epipolar lines change in the second image as the first parameter value and the second parameter value change in the predetermined range, and setting the two-dimensional search area to include all epipolar lines that change in the second image as the first parameter value and the second parameter value change in the predetermined range, and
 wherein the optical parameter includes a position of an entrance pupil in the optical system.


Muramatsu teaches calculating differences between color ratios R/G and R/B at each pixel in the comparison target area and the corresponding pixel in the template image as the comparison target area extraction position is shifted in sequence, setting the comparison target area, and calculating the difference between image information wherein the comparison indicates a difference equal or less than a predetermined value.  However, Muramatsu does not explicitly teach the predetermined range determined to include an entire range in which the first and second parameters change due to tolerances in the capturing system, detecting the corresponding pixel in the two-dimensional search area, wherein the search area is set by determining the plurality of epipolar lines change in the second image as the first and second parameter values change in the predetermined range, including all epipolar lines that change in values, and wherein the optical parameter includes a position of an entrance pupil in an optical system. 

Ukil teaches a search range determined based on epipolar constraints in the second image, wherein the search range is scanned for the same epipolar line corresponding to the object point by comparison of dimensions, colors, textures, and edges of pixels.  However, Ukil does not explicitly teach the predetermined range determined to include an entire range in which the first and second parameters change 

Zhai teaches closely matching pixels in a search area of the first predetermined portion in a second predetermined portion, wherein the motion estimator determines estimated motion vectors by comparing luminance information and chrominance to determined tolerances, and determining a pixel in a search area that most closely matches the particular pixel of a second portion.  However, Zhai does not explicitly teach wherein the search area is set by determining the plurality of epipolar lines change in the second image as the first and second parameter values change in the predetermined range, including all epipolar lines that change in values, and wherein the optical parameter includes a position of an entrance pupil in an optical system.

Kita teaches processing unit that obtains an angle and an image point position of the final surface and effective aperture, aperture ratio, entrance pupil, and exit pupil of the zoom lens unit. However, Kita does not explicitly teach wherein the search area is set by determining the plurality of epipolar lines change in the second image as the first and second parameter values change in the predetermined range, including all epipolar lines that change in values.

With respect to claim 14, the prior art of record fails to disclose singly or in combination or render obvious An image processing method configured to process a first image and a second image so as to detect a corresponding pixel in the second image which corresponds to a target pixel in the first image, the first image and the second image being obtained by image capturing, the first image having a first parameter value, the second image having a second parameter value different from the first parameter value, and the first parameter value and the second parameter value being values of optical parameters of one or more image capturing systems used to capture the first image and the second image, the image processing method comprising the steps of: 
setting a two-dimensional search area as a partial area in which the corresponding pixel is to be searched in the second image, based on a predetermined range, the predetermined range determined to include an entire range in which each of the first and second parameter values can change due to tolerances of the one or more image capturing systems; and 
4detecting the corresponding pixel by searching the two-dimensional search area, 
wherein the two-dimensional search area is set by determining which of a plurality of epipolar lines change in the second image as the first parameter value and the second parameter value change in the predetermined range, and setting the two-dimensional search area to include all epipolar lines that change in the second image as the first parameter value and the second parameter value change in the predetermined range, and 
wherein the optical parameter includes a position of an entrance pupil in an optical system in the one or more image capturing systems.
Muramatsu (US 20100066843), Ukil et al. (US 20150078669), Zhai et al. (US 20040189875), and Kita (US 20060067663) are the closest prior art relating to the applicant’s claimed invention.

Muramatsu teaches calculating differences between color ratios R/G and R/B at each pixel in the comparison target area and the corresponding pixel in the template image as the comparison target area extraction position is shifted in sequence, setting the comparison target area, and calculating the difference between image information wherein the comparison indicates a difference equal or less than a predetermined value.  However, Muramatsu does not explicitly teach the predetermined range determined to include an entire range in which the first and second parameters change due to tolerances in the capturing system, detecting the corresponding pixel in the two-dimensional search area, wherein the search area is set by determining the plurality of epipolar lines change in the second image as the first and second parameter values change in the predetermined range, including all epipolar lines that change in values, and wherein the optical parameter includes a position of an entrance pupil in an optical system. 



Zhai teaches closely matching pixels in a search area of the first predetermined portion in a second predetermined portion, wherein the motion estimator determines estimated motion vectors by comparing luminance information and chrominance to determined tolerances, and determining a pixel in a search area that most closely matches the particular pixel of a second portion.  However, Zhai does not explicitly teach wherein the search area is set by determining the plurality of epipolar lines change in the second image as the first and second parameter values change in the predetermined range, including all epipolar lines that change in values, and wherein the optical parameter includes a position of an entrance pupil in an optical system.



With respect to claim 15, the prior art of record fails to disclose singly or in combination or render obvious A non-transitory computer-readable storage medium storing an image processing program that enables a computer to execute an image processing method configured to process a first image and a second image so as to detect a corresponding pixel in the second image which corresponds to a target pixel in the first image, the first image and the second image being obtained by image capturing, the first image having a first parameter value, the second image having a second parameter value different from the first parameter value, and the first parameter value and the second parameter value being values of optical parameters of one or more image capturing systems used to capture the first image and the second image, the image processing method comprising the steps of: 
setting a two-dimensional search area as a partial area in which the corresponding pixel is to be searched in the second image, based on a predetermined range, the predetermined range determined to include an entire range in which each of the first and second parameter values can change due to tolerances of the one or more image capturing systems; and 
detecting the corresponding pixel by searching the two-dimensional search area, 
wherein the two-dimensional search area is set by determining which of a plurality of epipolar lines change in the second image as the first parameter value and the second parameter value change in the predetermined range, and setting the two-dimensional search area to include all epipolar lines that change in the second image as the first parameter value and the second parameter value change in the predetermined range, and 
wherein the optical parameter includes a position of an entrance pupil in an optical system in the one or more image capturing systems.
Muramatsu (US 20100066843), Ukil et al. (US 20150078669), Zhai et al. (US 20040189875), and Kita (US 20060067663) are the closest prior art relating to the applicant’s claimed invention.

Muramatsu teaches calculating differences between color ratios R/G and R/B at each pixel in the comparison target area and the corresponding pixel in the template image as the comparison target area extraction position is shifted in sequence, setting the comparison target area, and calculating the difference between image information wherein the comparison indicates a difference equal or less than a predetermined value.  However, Muramatsu does not explicitly teach the predetermined range determined to include an entire range in which the first and second parameters change 

Ukil teaches a search range determined based on epipolar constraints in the second image, wherein the search range is scanned for the same epipolar line corresponding to the object point by comparison of dimensions, colors, textures, and edges of pixels.  However, Ukil does not explicitly teach the predetermined range determined to include an entire range in which the first and second parameters change due to tolerances in the capturing system, detecting the corresponding pixel in the two-dimensional search area, wherein the search area is set by determining the plurality of epipolar lines change in the second image as the first and second parameter values change in the predetermined range, including all epipolar lines that change in values, and wherein the optical parameter includes a position of an entrance pupil in an optical system.

Zhai teaches closely matching pixels in a search area of the first predetermined portion in a second predetermined portion, wherein the motion estimator determines estimated motion vectors by comparing luminance information and chrominance to determined tolerances, and determining a pixel in a search area that most closely 

Kita teaches processing unit that obtains an angle and an image point position of the final surface and effective aperture, aperture ratio, entrance pupil, and exit pupil of the zoom lens unit. However, Kita does not explicitly teach wherein the search area is set by determining the plurality of epipolar lines change in the second image as the first and second parameter values change in the predetermined range, including all epipolar lines that change in values.

Claims 5, 6, and 8-12 are allowable as being dependent from the allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAYCEE IMPERIAL/Examiner, Art Unit 2426




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426